DETAILED ACTION
This communication is responsive to the application, filed August 15, 2019.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on August 15, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 should depend from claim 11 (not claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branscomb et al. (US 7,240,364 B1).

As per claim 1:  A network device comprising: 
a memory [Branscomb; Fig. 1, persistent storage (21)]; and 
a processor unit [Branscomb; Fig. 1, processor (16a)] or logic circuit configured to: 
receive a memory error notification from a data plane, wherein the memory error notification is associated with a data-plane resource, or a portion thereof; 
perform a correction of the data-plane resource based on the shadow copy when the data-plane resource, or the portion thereof, is determined to have the shadow copy.  
Branscomb discloses [336] in a computer system that includes a spare or backup, such that in the event of a fault, software faults are recovered from using local backup state and hardware faults are recovered from using remote backup state.
determine whether the data-plane resource, or the portion thereof, has a corresponding shadow copy stored in the memory; and 
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists (tables).

As per claim 2:  The network device of claim 1, wherein the processor unit or logic circuit is further configured to: direct regeneration a copy of the data-plane resource by recreating the data plane resource from configuration data of a control plane resource, wherein the recreated data plane resource is used to correct the data plane resource associated with the memory error notification.  
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it 

As per claim 3:  The network device of claim 2, wherein the processor unit or logic circuit is configured to: retrieve configuration data of the control plane resource from a control plane database; and 
recreate the data plane resource from retrieved configuration data of the control plane resource.  
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists (control plane resource).

As per claim 6:  The network device of claim 1, wherein the processor unit or logic circuit is further configured to: track memory error notification received for a given data plane resource and/or associated data plane hardware in a tracked profile for the given data plane resource; and determine whether the tracked profile of the given data plane resource meets a predefined criterion to create a shadow copy of the given data-plane resource.  
Branscomb discloses [336] in a computer system that includes a spare or backup, such that in the event of a fault, control plane and data plane are recovered from using local backup state.  The local backup state can be a predefined criteria such as most used resources.

As per claim 8:  The network device of claim 1, wherein the processor unit or logic circuit is further configured to: receive a request to create the shadow copy of the data-plane resource; and 
create the shadow copy of the data-plane resource.


As per claim 9:  The network device of claim 8, wherein the processor unit or logic circuit is configured to create the shadow copy of the data-plane resource by: instantiating a structure of the shadow copy, wherein the structure comprises a plurality of shadow elements, wherein each shadow element of the plurality of shadow elements is instantiated with a null or placeholder value; andPage 55Attorney Docket No. 10143-251us1CPOL 1021730
populating a given shadow element of the shadow copy upon a read access of a data plane resource instance being read from the bus interconnect.  
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists (tables).

As per claim 10:  The network device of claim 8, wherein the processor unit or logic circuit is configured to: instantiate a structure of the shadow copy; and direct recreation of a set of data plane resources from configuration data of a control plane resource.  
Branscomb discloses [305] restoring the data plane (device drivers) can be simpler and faster than restoring the control plane (applications).  The failing date plane may have corrupted its independent memory blocks.  The data plane recovery may simply require that critical state data be copied into place in a few large blocks, such as a local configuration database.  If the data plane has a local back up, it increases the speed with which a data plane is brought back up.  In one example, the data plane is a local backup that maintains the data in simple lists (tables).

As per claim 17:  The network device of claim 1, wherein the shadow copy is created from a static pre- defined list.  
Branscomb discloses [453] all of the attribute data may depend upon the size of the local memory.  This may be a static design based on the expected size of the local memory.

As per claim 18:  The network device of claim 1, wherein the memory error notification via polling or via an interrupt.  
Branscomb discloses [387] the hardware control logic sends an interrupt to a local processor and software being executed by the processor detects an interrupt.

As per claim 19:  The network device of claim 1, wherein the memory error notification is associated with a soft event upset (SEU) error.  
Branscomb discloses [318] a plurality of different errors, such as a common error like memory access error (SEU).

As per claim 20:  The network device of claim 1, wherein the data plane resource is associated with at least one of a media access control (MAC) address table, a forwarding information base (FIB) table, a routing information base (RIB) table, an access control list (ACL) table, and an address resolution protocol (ARP) table.
Branscomb discloses [6] the network device (data plane) identifier may be used, such as a MAC address may be used along with the IP address to authenticate a network device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Branscomb in view of Abraham et al. (US 2010/0077140 A1).

As per claim 4:  The network device of claim 1, wherein the processor unit or logic circuit is further configured to: direct, or perform, memory scrubbing of all instances in the data-plane resource based on the shadow copy.  
Branscomb discloses the system of claim 1, but fails to explicitly disclose performing memory scrub in a plurality of queues.  Abraham discloses a similar system, which further teaches [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Branscomb with that of Abraham.  One would have been motivated to perform a memory scrub because it allows to detect and correct errors on read data [Abraham; 0036].

As per claim 5:  The network device of claim 4, wherein the processor unit or logic circuit is further configured to:Page 54Attorney Docket No. 10143-251us1 CPOL 1021730direct, or perform, memory scrubbing of one or more data-plane resources having a determined association to the data-plane resource in error.  
Abraham discloses [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues. 

The network device of claim 1, wherein the processor unit or logic circuit comprises: one or more on-demand queues to receive request to perform a memory scrub; and a plurality of patrol queues for a plurality of data plane resources and hardware resources.  
Branscomb discloses the system of claim 1, but fails to explicitly disclose performing memory scrub in a plurality of queues.  Abraham discloses a similar system, which further teaches [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Branscomb with that of Abraham.  One would have been motivated to perform a memory scrub because it allows to detect and correct errors on read data [Abraham; 0036].
 
As per claim 12:  The network device of claim 11, wherein the one or more on-demand queue, including a first priority queue and a second priority queue.  
Abraham discloses [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues.  It is clear that there are multiple queues and the operation selects the priority queue first.

As per claim 13:  The network device of claim 11, wherein the processor unit or logic circuit is configured to: perform memory scrubbing based on requests in the priority queue prior to performing memory scrubbing based on requests in the plurality of patrol queues.  
Abraham discloses [0036] memory scrubbing operations, where scrubbing generally refers to detection of correctable errors on read data, correcting the errors, and writing the corrected errors back to memory.  The priority refers to relative priority of a given request compared to the priority of other requests/queues.  It is clear that there are multiple queues and the operation selects the priority queue first.

Allowable Subject Matter
Claims 7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20060107001 A1 – Barnum discloses a arbitration scheme that controls read, write, and memory scrub operations.  The operation from the queues are selected based of the highest priority command and the execution of that command.  
·         US 2001/0047497 A1 – Larson discloses technique for correcting data errors in a memory device.  More specifically, data errors in a memory device are corrected by scrubbing the corrupted memory device.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114